Case 1:19-cv-02381-LTB-MEH Document 89-15 Filed 04/20/20 USDC Colorado Page 1 of 5
Case 1:19-cv-02381-LTB-MEH Document 89-15 Filed 04/20/20 USDC Colorado Page 2 of 5
Case 1:19-cv-02381-LTB-MEH Document 89-15 Filed 04/20/20 USDC Colorado Page 3 of 5
Case 1:19-cv-02381-LTB-MEH Document 89-15 Filed 04/20/20 USDC Colorado Page 4 of 5




   Creating a 21st Century Art Salon on the Hudson
   by Abby Luby

   Showcasing and exhibiting the work of visual artists is no simple matter. Essential is a space for
   optimal viewing in a convivial atmosphere where we can comfortably contemplate the fruits of
   creativity. Such a space is the new ArtSuite Studio and Gallery in the heart of Piermont, New
   York, and since opening in May, ArtSuite has already graced a community that has long valued
   artistic expression.
            ArtSuite’s Gallery Directors Nancy Loving and Aly St. Pierre discovered the Victorian
   house on Piermont Avenue earlier this spring and easily envisioned it as a gallery. “We felt it
   was the right fit and immediately we decided to take it,” says Loving. “The entire setting was
   special - the natural beauty of the town itself had this kind of magic.”
            Loving and St. Pierre originally set out to find a home for the work of artist and writer
   Harold Garde who they represent. Garde is 95 and his work spans seven decades, an oeuvre
   that reveals a dramatic evolution that embraces different genres from his delicate “strappo”
   monotype prints to his large, vivid, gestural canvases. The work has been shown and collected
   primarily in Florida and Maine, where he resides. “We also needed a space where we could
   archive the work and create an inventory,” says Loving. ArtSuite oversees more than 5000
   pieces of the nonagenarian’s art; working on updating a data base for Garde’s work at the
   gallery is Akilah Chandler, a summer intern from Sotheby’s Master’s Program. Also working in
   the gallery is Dana Christie who manages the careful and delicate archiving process.
            September 14 is the official grand opening. Featuring Garde’s work is like choosing a
   major key for a new music composition, and in this case it sets the tone and theme of inspiring
   and sustaining a highly spirited, contemporary art salon where creative ideas can be shared. To
   that end, on September 15th, the day after the grand opening, Garde himself will be at the
   gallery to chat about his art, his poetry and other writings. ArtSuite is also planning hands-on
   workshops for all ages along with offering open mic nights. “We want people to come in and sit
   down here in the gallery, talk about their ideas on art, music, literature, or sit on the porch and
   observe Piermont,” says Loving. “We want it to be interactive.”
            Conversations about art happen regularly at ArtSuite and some result in sales. A few
   weeks ago, a gentleman walked into the gallery and was drawn to one of Garde’s paintings. St.
   Pierre engaged him in a dialogue about the work. “We shared ideas about the painting’s
   aesthetics and he wondered aloud where it would fit in his home.” The chat segued into how
   exposure of artwork can secure its place in the art world and add to its value. “I realized this
   potential buyer was indeed in love with the painting and the next day he brought his wife back
   to see it. She also really liked it and they purchased it.”
            Since first opening, St. Pierre says she’s seen an increase in gallery traffic. “There’s
   already been a lot of energy just by being here in Piermont, and the energy comes from artists
   walking in and introducing themselves and showing us their work.” Garde’s work is the gallery’s
   anchor and will always be on view but Loving and St. Pierre plan to showcase work of emerging
   and established artists. In the fall, they will feature the original work of internationally
   renowned designer and artist Lauren Wan, an idea that came about organically says St. Pierre.
   “Lauren happened to walk into the gallery and we talked about the art. We had this instant
   connection.” Accompanying a show of her work will be a workshop based on Wan’s floral
Case 1:19-cv-02381-LTB-MEH Document 89-15 Filed 04/20/20 USDC Colorado Page 5 of 5




   designs and will have a collaborative spin that includes floral arrangements by Piermont florist
   Ned Kelly, whose shop is right down the street. A children’s workshop is also being planned.
            St. Pierre and Loving see the spirit of rejuvenation reflected simultaneously in Garde’s
   artistic resurgence and in the uptick of Piermont’s cultural life. Having lived in the area for
   years, St. Pierre cites the town’s evolution from the 1970’s hippie movement to when Piermont
   became a dining destination, to the slump of the 2008 recession and the recovery from the
   devastating Super Storm Sandy in 2012. “Right now, there is a strong revival happening here,”
   says St. Pierre. “We are seeing yoga in the park with parents and their children. The town is
   catering to millennials and younger families, but here, all ages are integral to the community.
   It’s great to see.”
